UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6091



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


DEAN ANTHONY BECKFORD, a/k/a Milo, a/k/a
Daniel Davis, a/k/a Smiley, a/k/a Smiles,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-96-66, CA-01-260)


Submitted:    April 16, 2003                    Decided:   May 1, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dean Anthony Beckford, Appellant Pro Se. David John Novak, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dean Anthony Beckford seeks to appeal the district court’s

order and order on reconsideration denying relief his 28 U.S.C. §

2255 (2000) motion.   This Court may only grant a certificate of

appealability if the appellant makes a substantial showing of the

denial of a constitutional right.   28 U.S.C. § 2253(c)(2) (2000).

The relevant inquiry is whether “‘reasonable jurists would find the

district court’s assessment of the constitutional claims debatable

or wrong.’” See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).     We have

independently reviewed the record and conclude that Beckford has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2